DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s Appeal Brief filed on May 12, 2022 and amendment filed January 14, 2022 in which claims 1, 4, 5, 6, 7, 8, 10-12 and 14-20 are amended. Thus, claims 1-20 are pending and have been examined.  The Allowable Subject matter is discussed below.  

				Allowable Subject Matter
2.	Claims 1-20 are allowed. 
3.	Applicant’s arguments are persuasive as presented in the appeal brief filed on May 12, 2022.

REASONS FOR ALLOWANCE
4.	The following is the examiner’s reasons for patent eligibility under 35 USC 101: 
	The claimed invention pertains to a system and method of detecting a mobile device at a location associated with a fuel site comprising a site component. A particular adapter is selected for communicating with the site component of the fuel site based on a component type of the site component. The bridge is configured to communicate with the fuel site based on the particular adapter, wherein the bridge enables one or more connections between the system and the site component of the fuel site. A domain model configured to transform one or more messages from a first data format associated with the site component to fuel data in a second data format readable by the mobile device over a network is determined. The payment transaction is processed by determining an account associated with the mobile device and deducting the payment amount from the account. 
5.	Regarding 35 USC 101: The claims recite abstract elements under Certain Methods of Organizing Human Activity grouping of abstract ideas. However, the claims provide a practical application of enabling electronic communication between mobile devices and a fuel site having legacy components that lack interoperability with external devices such as mobile devices of users. 
6.	The following is the examiner’s reasons for indicating allowance over prior art: 
	Based on prior art search results, the prior art deemed closest to the allowed claims is US Pub. No. 2017/0109722 to Morris et al.  Morris teaches detecting a mobile device is at a location associated with a fuel site comprising a site component and determining a bridge configured to communicate with the fuel site. However, Morris fails to teach a domain model configured to transform one or more messages from the site component to fuel data accessible by the mobile device and transmitting the instructions to the site component via the adapter and the one or more connections.
7.	Dependent claims 2-9, 11-14, and 16-20 are allowed for the reasons indicated above for their respective independent claims 1, 10, and 15.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent: 
	Acharya et al. U.S. 2017/0104725 A1 discloses a computer-implemented method of obfuscating communication traffic patterns occurring over a communication infrastructure including a computer server.
				


					Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
B.D.S./
Examiner, Art Unit 3693                    

July 12, 2022
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693